Order filed, September 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00535-CV
                                   ____________

    CASPIAN OIL SERVICES, INC. AND JAMES W. REYNOLDS, Appellant

                                           V.

                         SE MANAGEMENT, LLC, Appellee


                      On Appeal from the 270th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-16599


                                       ORDER

      The reporter’s record in this case was due July 9, 2012, 2012. See Tex. R. App. P.
35.1. On August 23, 2012, this court granted the court reporters request for extension of
time to file the record until September 10, 2012. To date, the record has not been filed
with the court. Because the reporter’s record was not filed within the time prescribed in
the first request, the court GRANTS your second request and issues the following order.

      We order Carmen Miller, the official court reporter, to file the record in this
appeal on or before September 26, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Carmen Miller does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM